                         Case 17-18060-RAM       Doc 87     Filed 04/16/21      Page 1 of 2




       ORDERED in the Southern District of Florida on April 15, 2021.




                                                 Robert A. Mark, Judge
_____________________________________________________________________________
                                                 United States Bankruptcy Court




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISON

       In re:                                                        Case No. 17-18060-RAM
                                                                     Chapter 13
       Jose Arnaldo Taboada
       Migdalia Vargas
                       Debtors      /

                                    ORDER GRANTING MOTION
                             TO ALLOW SALE OF HOMESTEAD PROPERTY

                THIS CAUSE came before the Court on April 13, 2021 upon Debtor’s Motion to Allow Sale
       of Homestead Property [DE#80], and based on the record, it is:
                ORDERED AND ADJUDGED:
          1. That the debtor’s Motion to Allow Sale of Homestead Property is GRANTED.
          2. Debtor is hereby authorized to sell the property located at 239 E. 38th Street, Hialeah, Florida
                33013.
          3. The sale of the homestead property shall be subject to secured creditor’s approval.
                                                     ###
              Case 17-18060-RAM         Doc 87    Filed 04/16/21     Page 2 of 2


Submitted By:
LAW OFFICES OF PATRICK L CORDERO, PA
Attorney for Debtor(s)
7333 Coral Way
Miami, FL 33155
(305) 445-4855

Attorney Patrick L. Cordero is directed to mail a conformed copy of this order to all interested
parties and to file a certificate of service with the clerk of the Bankruptcy Court.
